Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-9 is the inclusion of the limitations of a ribbon cartridge that includes a winding shaft is inserted when the second ribbon cartridge is installed in the second cartridge installation part.  It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.  Yamaguchi et al. (2011/0008090) a tape cassette having a tape ejecting port for ejecting outside the tape with a separator being adhered to one of surfaces thereof, a tape conveying roller, and a separator guiding portion for guiding the separator peeled off and a separator-take-up spool arranged so as to fix thereto a front end of the separator that has been guided inwardly along the peripheral surface of the tape conveying roller from the separator guiding portion and to take up the separator. Miyakoshi (US 2010/0123282) a document feeding device having a pressing member that extends in a document conveying space from a document conveying surface of an outer conveying guide member having a counter conveying roller, of two conveying guide members provided in a first document conveying path such as to oppose front and back sides of a document, toward a document conveying surface of an inner conveying guide member. Yamaguchi et al. (2013/0021622) disclose a tape printing apparatus that compares a back-side background region of print data to be previously printed and a front-side background region of print data to be subsequently printed upon receipt of plural print data and background.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853